Hines, J.,
dissenting. The decision of the majority of the members of this court is based upon the admission of certain evidence dealt with in headnotes 2, 3, and 5. The sole ground of objection to this testimony as to previous rows and fusses between the defendant and his deceased wife is that this testimony.was irrelevant and immaterial. “In cases o£ uxoricide the previous relations of the husband and wife and a course of treatment by one towards the other may be shown.” Such evidence tends to show malice and motive and to rebut the presumed improbability of a husband murdering his wife. Roberts v. State, 123 Ga. 146 (51 S. E. 374); Lindsey v. State, 145 Ga. 9 (88 S. E. 202). As against the objection that it was irrelevant and immaterial, this evidence was properly admitted by the court. The fact that there might be other valid grounds of objection to its admission, which were not urged at the time the evidence was admitted, and on which the trial judge did not pass, does not afford ground for reversal of the judgment of the lower court. This court must deal with objections urged against the admissibility of the evidence in 'determining whether such evidence was properly or improperly admitted. ' For the above reasons, I cannot concur in the opinion of the majority.